Citation Nr: 0737158	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  06-31 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel
INTRODUCTION

The veteran had active service from July 1964 to June 1967, 
with service in the Republic of Vietnam from May 1965 to May 
1966.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2005 by the 
Department of Veterans Affairs (VA) New York, New York, 
Regional Office (RO).

The Board notes that the veteran requested a Travel Board 
hearing in connection with the current case.  The hearing was 
subsequently scheduled and held in August 2007 before the 
undersigned Veterans Law Judge (VLJ).  The veteran testified 
at the hearing, and the hearing transcript is of record.


FINDINGS OF FACT

1.  The veteran was exposed to acoustic trauma during his 
active military service.

2.  The veteran's bilateral hearing loss is related to his 
active military service.  

3.  Resolving all doubt in the veteran's favor, tinnitus is 
related to his active military service. 

 
CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107(b) (West 
2002); 38 C.F.R. §§3.102, 3.303, 3.304 (2007).

2.  Tinnitus was incurred in active military service.  38 
U.S.C.A. §§ 1110, 1131, 1154, 5107(b) (West 2002); 38 C.F.R. 
§§3.102, 3.303, 3.304 (2007).
   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  If a chronic disorder such as an organic 
disease of the nervous system is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).
   
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2006). 

However, the absence of documented hearing loss while in 
service is not fatal to a claim for service connection.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a 
veteran does not meet the regulatory requirements for a 
disability at separation, he can still establish service 
connection by submitting evidence that a current disability 
is causally related to service.  Hensley v. Brown, 5 Vet. 
App. 155, 159-160 (1993).  

Under 38 C.F.R. § 3.385, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 

In this case, the veteran testified at the August 2007 Travel 
Board hearing that his hearing was damaged as a result of his 
service in the Army while stationed in the Republic of 
Vietnam.  Specifically, the veteran indicated that he 
volunteered to fly as a helicopter machine gunner with the 
145th Battalion, 118th Aviation Company in support of the 
"Big Red One" during June or July 1965.  The veteran stated 
that he wore no hearing protection in the helicopter.  The 
veteran further testified that there was an explosion 
"outside the pilot's door and by the crew chief's door," 
and that he sustained shrapnel wounds for which he was 
subsequently awarded the Purple Heart.  In addition, the 
veteran stated that he experienced ringing in the ears soon 
after this incident, and that the ringing "pretty much 
continued after that."    

Documentation dated April 2002 from the Department of the 
Army, Board for the Correction of Military Records, indicates 
that the veteran was treated for a right forearm injury that 
he sustained while on a combat assault mission with the 501st 
Airborne Battalion, an infantry unit.  As a result of this 
incident, the veteran was awarded the Purple Heart.  He was 
also awarded a variety of other combat decorations including 
the Combat Infantryman Badge (CIB) and Presidential Unit 
Citation. 

The Board acknowledges that in cases where, as here, a claim 
is brought by a veteran who engaged in combat, satisfactory 
lay or other evidence that a disease or injury was incurred 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions, or hardships of such service, even 
if there are no official records indicating occurrence in 
service.  See 38 U.S.C.A. § 1154(b).

The Board has reviewed the full history of the claimed 
hearing loss disability in this instance.  Service medical 
records (SMRs) associated with the claims file show that the 
veteran was afforded a clinical evaluation and physical 
examination in April 1964 prior to enlistment.  The clinical 
evaluation was normal, and no hearing disability was noted.  
The veteran described his health in a July 1964 report of 
medical examination as "good," and provided a medical 
history in which he specifically denied ever having ear, 
nose, or throat trouble, or having worn hearing aids.

In April 1966, the veteran reported right ear pain.  The 
examiner noted that the drum was clear.  The ear canal was 
also clear, but the examiner observed a small eroded area on 
the inferior wall.  The examiner diagnosed the veteran as 
having an abrasion of the right canal.

The veteran presented in March 1967 with concerns of 
dizziness and an inability to walk without veering to the 
right.  The veteran denied a history of head trauma in 
Vietnam, as well as a history of tinnitus, vertigo, nausea, 
vomiting, or diarrhea.  An ear examination conducted at that 
time was negative for any defects.

The Board notes that the veteran underwent a clinical 
evaluation and physical examination in March 1967 prior to 
discharge from service.  The clinical evaluation was normal, 
and no hearing disability was noted.  The veteran described 
his health as "good," and provided a medical history in 
which he specifically denied ever having ear, nose, or throat 
trouble, or having worn hearing aids.  

The first pertinent post-service VA treatment record is dated 
July 2001.  The veteran underwent a general medical 
examination at that time.  Upon physical examination, the 
examiner noted that the veteran's ears were normal, but 
indicated that the veteran experienced left-sided hearing 
loss.  

In May 2005, the veteran sought VA care for an initial 
preventative medical examination.  Positive bilateral hearing 
loss was noted at that time, and the examiner referred the 
veteran for an audiological consultation.

A June 2005 VA audiological treatment note indicated that the 
veteran experienced slight asymmetric hearing loss, and the 
examining audiologist noted the presence of growths in the 
veteran's ear canals.  The veteran denied tinnitus, 
discharge, otalgia, vertigo, syncope, ear infections, ear 
surgery, ototoxic medications, family history of hearing 
loss, noise exposure, or head trauma at that time.  

The veteran sought VA care in July 2005 for the purpose of 
obtaining hearing aids.  The examiner noted the veteran's 
history of asymmetrical hearing loss at that time.  Upon 
physical examination, the veteran's ear canal was clean with 
no evidence of erythema or discharge.  In an August 2005 
addendum, the examiner noted that after reviewing the 
veteran's pattern of hearing loss on an audiogram,  he 
concluded that "exposure to explosion concussion from a 
rocket propelled grenade that was fired feet from the veteran 
is more likely than not to be cause [sic] that patteren [sic] 
of hearing loss."

The Board observes that the veteran was afforded a VA 
examination in October 2005 in connection with the current 
claim.  The veteran indicated at that time that his hearing 
loss was progressive in nature, and that he had difficulty on 
the telephone and in conversation.  The veteran stated that 
his hearing problems persisted for many years, but that he 
was uncertain of the date of onset.  The veteran also 
reported "unlocalized" tinnitus with an unknown onset.  The 
veteran denied any history of ear infections, ear surgery, 
vertigo, familial hearing loss, head trauma, or 
occupational/recreational noise exposure. 

The audiological examination in October 2005 yielded the 
following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
30
15
40
60
LEFT
40
20
15
45
50

Speech recognition scores using the Maryland CNC word lists 
were 94 percent in the right ear and 96 percent in the left 
ear.  

The VA audiologist noted that the puretone audiometry results 
in the right ear indicated moderate sensorineural hearing 
loss at 500 Hz, gradually rising to within normal limits 
through 2000 Hz.  A mild to moderately-severe sensorineural 
hearing loss was noted at 3000-4000 Hz.

Puretone audiometry results in the left ear indicated mild 
sensorineural hearing loss at 500 Hz, gradually rising to 
within normal limits through 2000 Hz.  A moderate 
sensorineural hearing loss was noted at 3000-4000 Hz.  Speech 
discrimination scores were described as "excellent" 
bilaterally.  

The audiologist found no need for medical intervention at 
that time, and opined that "[b]ased upon review of C-File 
contents . . . it is my opinion that the veteran's hearing 
loss and claimed tinnitus are not the result of his military 
service."

The Board notes that 38 U.S.C.A. § 1154(b) specifically 
allows combat veterans, in certain circumstances, to use lay 
evidence to establish service connection for a disease or 
injury.  In Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007), 
the United States Court of Appeals for Veterans Claims 
(Court) found that while § 1154(b) relaxes the evidentiary 
burden for a combat veteran with respect to evidence of an 
in-service occurrence of an injury, it does not create a 
statutory presumption that the combat veteran's disease or 
injury is automatically service-connected.  The veteran must 
still provide competent evidence of a relationship between an 
injury in service and a current disability.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the veteran.  

Here, the competent evidence of record enables a finding that 
the veteran's currently diagnosed bilateral hearing loss was 
incurred in active service because the medical evidence is in 
relative equipoise.  The Board acknowledges that there are 
two competing VA medical opinions in this instance offering 
different conclusions as to whether the veteran's current 
bilateral hearing loss is related to service.  Specifically, 
the August 2005 addendum to the July 2005 VA examination 
linked the veteran's hearing loss to service, while the 
October 2005 VA examination stated that neither the veteran's 
hearing loss nor his tinnitus were related to service.

However, the Board also notes that 38 U.S.C.A. § 1154(a) 
provides that considerations shall be given to the places, 
types, and circumstances of the veteran's service as shown by 
his service record, the official history of each organization 
in which he served, his medical records, and all pertinent 
medical and lay evidence.  

In this regard, it is noted that the veteran served on a 
helicopter engaged in active combat operations in the 
Republic of Vietnam, and that the helicopter sustained damage 
as a result of an explosion.  Furthermore, the veteran 
received a Purple Heart as a result of this incident.  The 
Board notes that he also received additional combat 
decorations such as the CIB and Presidential Unit Citation.  
There is no evidence of record to indicate significant post-
service recreational or occupational noise exposure.  The 
Board further observes that the veteran's statements are 
consistent with the circumstances of his service, and that 
this evidence supports a finding that the veteran experienced 
significant acoustic trauma in service.  Consequently, the 
Board is required to resolve all reasonable doubt in favor of 
the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
Accordingly, service connection for bilateral hearing loss is 
granted.  

As to the veteran's tinnitus, he testified in August 2007 
that he experienced ringing in his ears following the in-
service helicopter explosion, and that such ringing continued 
following that incident.  According to Charles v. Principi, 
16 Vet. App. 370, 374 (2002), the veteran is competent to 
provide lay evidence of his experiencing ringing in the ears 
since service.  Furthermore, in accordance with Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir., 2006), the Board 
concludes that the lay evidence presented by the veteran 
concerning his continuity of symptoms after service is 
credible and ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  As such, the Board finds 
that the veteran's  contentions that he experienced ringing 
in his ears since service to be competent and credible and 
therefore affords them great probative weight.

The Board notes that while the October 2005 VA audiological 
report did not link the veteran's tinnitus to service, the 
record contains credible evidence of exposure to acoustic 
trauma in service.  Particularly in light of the August 2005 
addendum discussed above, and grant of the veteran's service-
connection claim for bilateral hearing loss, the Board finds 
that service connection for tinnitus is warranted.  The fact 
that the veteran has been found to have hearing loss related 
to acoustic trauma in service also adds to the credibility of 
his testimony that he  has had tinnitus since that time as 
well because "an  associated hearing loss is usually present" 
with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to 
the Patient with Ear  Problems.  The Board also notes that 
tinnitus may occur as a symptom of nearly all ear disorders 
including sensorineural or noise-induced hearing loss.  Id.  
Additionally, the Board notes that "high frequency tinnitus  
usually accompanies [noise-induced] hearing loss."  The  
Merck Manual, Section 7, Ch. 85, Inner Ear.  

In this case, the Board cannot reasonably disassociate the 
veteran's tinnitus from his service-connected bilateral 
hearing loss and noise exposure during service.  Further, 
after resolving all doubt in favor of the veteran, the Board 
affords more probative weight to the veteran's testimony and 
contentions that he has had tinnitus since service.  
Accordingly, service connection for tinnitus is granted.  
38 C.F.R. §§ 3.102, 3.303.

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


